Case 3:17-cv-02357-RDM Document 128. Filed 03/04/21 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FEDERAL NATIONAL MORTGAGE
ASSOCIATION,

Plaintiff, :
V. : CIVIL ACTION NO. 3:17-CV-2357
: (JUDGE MARIANI)
ANTONELLO BOLDRINI, :

Defendant.

ORDER

 

‘Cf, aid
AND NOW, THIS LC ny OF (ard a00 pursuant to the Court's Order of
December 9, 2019, enjoining Defendant from filing any further documents in the above-
captioned action without leave of Court (Doc. 104) and upon review of Defendant's
submission received by this Court on February 4, 2021, (postmarked January 25, 2021),
“Motion to Leave the Court to File Appeal and In Forma Pauperis and Notice of Appeal &
Motion Form Pauperis to the United States Court of Appeals for the Third Circuit Re Orders
Docs. 122; & 123; & 124; & 125; & 126; & 127, dated 01/31/2021,” IT IS HEREBY
ORDERED THAT:
1. Defendant's ‘Motion to Leave the Court to File Appeal and In Forma Pauperis and

Notice of Appeal & Motion Form Pauperis to the United States Court of Appeais for

the Third Circuit Re Orders Docs. 122; & 123; & 124: & 125; & 126; & 127, dated
Case 3:17-cv-02357-RDM Document 128 Filed 03/04/21 Page 2 of 2

01/31/2021,” shall be docketed as a Notice of Appeal received by this Court on
February 4, 2021, regarding the District Court's identified Orders;

2. IFP matters addressed in the filing must be filed in the United States Court of

  
 

Appeals for the Third Circuit in the first instance. —_ fr

 
 

acbeat D. Mariani”
United States District Judge
